Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 1 of 179 PageID: 18880
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 2 of 179 PageID: 18881
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 3 of 179 PageID: 18882
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 4 of 179 PageID: 18883
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 5 of 179 PageID: 18884
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 6 of 179 PageID: 18885
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 7 of 179 PageID: 18886
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 8 of 179 PageID: 18887
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 9 of 179 PageID: 18888
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 10 of 179 PageID:
                                   18889
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 11 of 179 PageID:
                                   18890
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 12 of 179 PageID:
                                   18891
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 13 of 179 PageID:
                                   18892
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 14 of 179 PageID:
                                   18893
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 15 of 179 PageID:
                                   18894
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 16 of 179 PageID:
                                   18895
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 17 of 179 PageID:
                                   18896
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 18 of 179 PageID:
                                   18897
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 19 of 179 PageID:
                                   18898
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 20 of 179 PageID:
                                   18899
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 21 of 179 PageID:
                                   18900
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 22 of 179 PageID:
                                   18901
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 23 of 179 PageID:
                                   18902
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 24 of 179 PageID:
                                   18903
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 25 of 179 PageID:
                                   18904
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 26 of 179 PageID:
                                   18905
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 27 of 179 PageID:
                                   18906
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 28 of 179 PageID:
                                   18907
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 29 of 179 PageID:
                                   18908
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 30 of 179 PageID:
                                   18909
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 31 of 179 PageID:
                                   18910
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 32 of 179 PageID:
                                   18911
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 33 of 179 PageID:
                                   18912
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 34 of 179 PageID:
                                   18913
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 35 of 179 PageID:
                                   18914
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 36 of 179 PageID:
                                   18915
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 37 of 179 PageID:
                                   18916
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 38 of 179 PageID:
                                   18917
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 39 of 179 PageID:
                                   18918
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 40 of 179 PageID:
                                   18919
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 41 of 179 PageID:
                                   18920
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 42 of 179 PageID:
                                   18921
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 43 of 179 PageID:
                                   18922
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 44 of 179 PageID:
                                   18923
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 45 of 179 PageID:
                                   18924
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 46 of 179 PageID:
                                   18925
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 47 of 179 PageID:
                                   18926
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 48 of 179 PageID:
                                   18927
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 49 of 179 PageID:
                                   18928
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 50 of 179 PageID:
                                   18929
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 51 of 179 PageID:
                                   18930
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 52 of 179 PageID:
                                   18931
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 53 of 179 PageID:
                                   18932
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 54 of 179 PageID:
                                   18933
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 55 of 179 PageID:
                                   18934
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 56 of 179 PageID:
                                   18935
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 57 of 179 PageID:
                                   18936
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 58 of 179 PageID:
                                   18937
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 59 of 179 PageID:
                                   18938
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 60 of 179 PageID:
                                   18939
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 61 of 179 PageID:
                                   18940
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 62 of 179 PageID:
                                   18941
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 63 of 179 PageID:
                                   18942
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 64 of 179 PageID:
                                   18943
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 65 of 179 PageID:
                                   18944
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 66 of 179 PageID:
                                   18945
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 67 of 179 PageID:
                                   18946
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 68 of 179 PageID:
                                   18947
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 69 of 179 PageID:
                                   18948
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 70 of 179 PageID:
                                   18949
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 71 of 179 PageID:
                                   18950
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 72 of 179 PageID:
                                   18951
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 73 of 179 PageID:
                                   18952
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 74 of 179 PageID:
                                   18953
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 75 of 179 PageID:
                                   18954
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 76 of 179 PageID:
                                   18955
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 77 of 179 PageID:
                                   18956
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 78 of 179 PageID:
                                   18957
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 79 of 179 PageID:
                                   18958
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 80 of 179 PageID:
                                   18959
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 81 of 179 PageID:
                                   18960
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 82 of 179 PageID:
                                   18961
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 83 of 179 PageID:
                                   18962
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 84 of 179 PageID:
                                   18963
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 85 of 179 PageID:
                                   18964
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 86 of 179 PageID:
                                   18965
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 87 of 179 PageID:
                                   18966
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 88 of 179 PageID:
                                   18967
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 89 of 179 PageID:
                                   18968
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 90 of 179 PageID:
                                   18969
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 91 of 179 PageID:
                                   18970
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 92 of 179 PageID:
                                   18971
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 93 of 179 PageID:
                                   18972
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 94 of 179 PageID:
                                   18973
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 95 of 179 PageID:
                                   18974
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 96 of 179 PageID:
                                   18975
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 97 of 179 PageID:
                                   18976
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 98 of 179 PageID:
                                   18977
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 99 of 179 PageID:
                                   18978
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 100 of 179 PageID:
                                    18979
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 101 of 179 PageID:
                                    18980
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 102 of 179 PageID:
                                    18981
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 103 of 179 PageID:
                                    18982
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 104 of 179 PageID:
                                    18983
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 105 of 179 PageID:
                                    18984
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 106 of 179 PageID:
                                    18985
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 107 of 179 PageID:
                                    18986
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 108 of 179 PageID:
                                    18987
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 109 of 179 PageID:
                                    18988
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 110 of 179 PageID:
                                    18989
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 111 of 179 PageID:
                                    18990
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 112 of 179 PageID:
                                    18991
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 113 of 179 PageID:
                                    18992
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 114 of 179 PageID:
                                    18993
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 115 of 179 PageID:
                                    18994
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 116 of 179 PageID:
                                    18995
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 117 of 179 PageID:
                                    18996
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 118 of 179 PageID:
                                    18997
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 119 of 179 PageID:
                                    18998
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 120 of 179 PageID:
                                    18999
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 121 of 179 PageID:
                                    19000
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 122 of 179 PageID:
                                    19001
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 123 of 179 PageID:
                                    19002
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 124 of 179 PageID:
                                    19003
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 125 of 179 PageID:
                                    19004
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 126 of 179 PageID:
                                    19005
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 127 of 179 PageID:
                                    19006
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 128 of 179 PageID:
                                    19007
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 129 of 179 PageID:
                                    19008
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 130 of 179 PageID:
                                    19009
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 131 of 179 PageID:
                                    19010
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 132 of 179 PageID:
                                    19011
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 133 of 179 PageID:
                                    19012
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 134 of 179 PageID:
                                    19013
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 135 of 179 PageID:
                                    19014
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 136 of 179 PageID:
                                    19015
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 137 of 179 PageID:
                                    19016
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 138 of 179 PageID:
                                    19017
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 139 of 179 PageID:
                                    19018
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 140 of 179 PageID:
                                    19019
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 141 of 179 PageID:
                                    19020
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 142 of 179 PageID:
                                    19021
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 143 of 179 PageID:
                                    19022
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 144 of 179 PageID:
                                    19023
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 145 of 179 PageID:
                                    19024
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 146 of 179 PageID:
                                    19025
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 147 of 179 PageID:
                                    19026
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 148 of 179 PageID:
                                    19027
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 149 of 179 PageID:
                                    19028
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 150 of 179 PageID:
                                    19029
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 151 of 179 PageID:
                                    19030
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 152 of 179 PageID:
                                    19031
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 153 of 179 PageID:
                                    19032
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 154 of 179 PageID:
                                    19033
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 155 of 179 PageID:
                                    19034
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 156 of 179 PageID:
                                    19035
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 157 of 179 PageID:
                                    19036
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 158 of 179 PageID:
                                    19037
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 159 of 179 PageID:
                                    19038
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 160 of 179 PageID:
                                    19039
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 161 of 179 PageID:
                                    19040
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 162 of 179 PageID:
                                    19041
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 163 of 179 PageID:
                                    19042
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 164 of 179 PageID:
                                    19043
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 165 of 179 PageID:
                                    19044
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 166 of 179 PageID:
                                    19045
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 167 of 179 PageID:
                                    19046
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 168 of 179 PageID:
                                    19047
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 169 of 179 PageID:
                                    19048
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 170 of 179 PageID:
                                    19049
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 171 of 179 PageID:
                                    19050
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 172 of 179 PageID:
                                    19051
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 173 of 179 PageID:
                                    19052
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 174 of 179 PageID:
                                    19053
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 175 of 179 PageID:
                                    19054
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 176 of 179 PageID:
                                    19055
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 177 of 179 PageID:
                                    19056
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 178 of 179 PageID:
                                    19057
Case 3:13-cv-07871-FLW-TJB Document 201-2 Filed 03/25/19 Page 179 of 179 PageID:
                                    19058
